DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

In Applicant’s latest Amendment Applicant states,

    PNG
    media_image1.png
    122
    705
    media_image1.png
    Greyscale


	Applicant is correct that claims 21-23 have inadvertently not been directly commented upon in the previous Office Action.  The Examiner regrets any inconvenience to Applicant.  
Regarding previously pending claim 21, it is similar to previous claim 12 in its addition of a conductivity detector.  So claim 21 should  have been indicated allowable, as was claim 12 on page 12 of the previous Office Action.   
Regarding previously pending claims 22 and 23, although they both depended from different claims, they added the same limitation of  “wherein the degassing system comprises at least one of a hydrophobic membrane and a confined chamber that is pressure controlled so as to remove gas bubbles from the eluate.”  In rejecting claims 1 and 8, from which claims 22 and 23 depended from, respectively, the Examiner turned to Anderson for a degassing system.   See the end of the rejection of claim 1 in the previous Office action, on page 6, bridging to page 7,  and see the end of the rejection of claim 8 on page 9, bridging to page 10, in the previous Office Action.  Both of these rejections refer to Anderson col. 4:54-61 and col. 29:64 – col. 3:8, which are reproduced below
 
    PNG
    media_image2.png
    219
    429
    media_image2.png
    Greyscale
 
(Anderson 4:54-61) and


    PNG
    media_image3.png
    80
    417
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    147
    411
    media_image4.png
    Greyscale

(Anderson col. 29:64 – col. 3:8).
	As Anderson already discloses using a hydrophobic membrane or a hydrophobic membrane with vacuum for degassing, claims 22 and 23 could have been rejected without the need to cite new prior art.    Current claims 22 and 23 are now allowable, though, as they depend from allowable claims.  



Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: see  Allowable Subject Matter on pages 10-12 of the previous Office Action, and Applicant’s Remarks in his latest Amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 27, 2022